Citation Nr: 0202454	
Decision Date: 03/15/02    Archive Date: 03/25/02

DOCKET NO.  00-18 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased (compensable) disability rating 
for service-connected right fifth metacarpal fracture 
residuals.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel



INTRODUCTION

The veteran served on active duty from November 1963 to 
August 1968.
Service in Vietnam is indicated by the evidence of record.

The veteran was awarded service connection for the residuals 
of a fracture of the right fifth metacarpal by a Department 
of Veterans Affairs (VA) rating action issued in December 
1990.  He was awarded a noncompensable evaluation for this 
disability, effective October 26, 1990.  

This appeal arose from a March 2000 decision of the VA 
Regional Office in North Little Rock, Arkansas (the RO) which 
denied the veteran's claim of entitlement to an increased 
disability rating for his service-connected right fifth 
metacarpal fracture residuals.  

The veteran requested to appear at a Travel Board Hearing 
before a member of the Board of Veterans' Appeals (the 
Board).  The requested hearing was scheduled to be conducted 
before the undersigned in October 2001.  However, the veteran 
failed to appear for the scheduled hearing.  The veteran has 
provided no explanation and to the Board's knowledge he has 
not requested another hearing.  Therefore, the Board will 
proceed to consideration of this appeal.  See 38 C.F.R. § 
20.704(d) (2001) [when a veteran fails to appear for a 
scheduled hearing, the case will proceed as if the request 
for a hearing had been withdrawn].


FINDINGS OF FACT

1.  The veteran's right fifth metacarpal fracture residuals 
are manifested by complaints of pain on use and decreased 
grip, with evidence of full range of motion of the fingers 
and wrist, full strength and no indication of muscle wasting.

2.  The evidence in this case does not show marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service-connected right 
fifth metacarpal fracture residuals, so as to render 
impractical the application of the regular schedular 
standards.


CONCLUSIONS OF LAW

1.  The criteria for a compensable schedular evaluation for 
the veteran's service-connected right fifth metacarpal 
fracture residuals have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.20, 4.71a, Diagnostic Code 5227 
(2001).

2.  The criteria for an increased disability rating on an 
extraschedular basis have not been met.  38 C.F.R. § 3.321(b) 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to a compensable evaluation for 
the service-connected right fifth metacarpal fracture 
residuals.  He has asserted that he has pain on use and that 
he often has pain even without use.  He further contends that 
he has decreased grip strength.  Therefore, he believes that 
a compensable evaluation is warranted.

In the interest of clarity, the factual background of this 
case will initially be set forth.  The relevant VA 
regulations will then be briefly reviewed.  Finally, the 
Board will analyze the case and render a decision.

Factual background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2001); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  However, while the regulations require review of the 
recorded history of a disability by the adjudicator to ensure 
an accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Service medical records dated May 1968, including an X-ray 
report, indicate that the veteran fractured the base of his 
right fifth metacarpal.  There are no pertinent medical 
records for over two decades thereafter.

In a December 1990 RO rating decision, service connection was 
granted for a fracture at the base of the right fifth 
metacarpal.  A noncompensable disability rating was assigned.  
The veteran appealed the assigned disability rating.

The veteran underwent a VA orthopedic examination in July 
1991.  The veteran reported that in 1968, during service, he 
slipped and fell, injuring his right hand.
X-rays disclosed a fracture at the base of the right 5the 
metacarpal.  The hand was  
Reportedly placed in a cast.  The veteran indicated that he 
had relatively good function of the hand since.  He reported 
experiencing occasional pain in the area of the fracture, 
particularly when the weather changed.  He was not receiving 
any treatment for the fracture residuals and at the time of 
the examination had no complaints concerning his right hand.  
On physical examination, the area of the fracture was "not 
significantly tender".  The veteran reportedly had full use 
of his right hand.  X-rays were essentially normal.  The 
final diagnosis was fracture at base of right fifth 
metacarpal, no significant residuals.  
   
In March 1993, the Board denied the veteran's claim of 
entitlement to a compensable disability rating for the 
service-connected residuals of fracture of the right fifth 
metacarpal.  The Board took notice of the veteran's 
contentions, which were expressed during a March 1992 
hearing, to the effect that he experienced nagging pain in 
the area of the fracture and that he had trouble gripping 
objects for a long period of time.   In essence, the Board 
placed greater weight on the objective 
medical evidence of record, in particular the July 1991 VA 
orthopedic examination report, than it did not the veteran's 
subjective complaints of pain and limitation of function of 
his right hand.

In January 2000, the veteran filed a claim for an increased 
disability evaluation.  He stated that he was steadily losing 
strength in the hand and had a lot more pain.  

The veteran was examined by VA in February 2000.  He stated 
that he had trouble with any gripping motion and that he 
could not move the right hand fully or well.  He described 
his pain as ranging between 8 and 10 on a scale of 1-10 (with 
10 being the worst).  He said that this pain would occur two 
to three times per week and would last for three to four 
hours.  Weather changes and any attempts to grip or to fully 
use the hand would cause pain.  

On physical examination, a flexion deformity of about 15 
degrees of the right distal interphalangeal (DIP) joint of 
the fifth finger was noted.  The right hand displayed full 
range of motion.   There was no muscle wasting of the dorsal 
or palmar aspects of the right hand present.  The right hand 
was able to grip and motor strength was 5/5; however, he did 
complain of severe pain with gripping.  He was able to touch 
all four fingers to the thumb.  He was able to grip and hold 
an object but he complained of pain when the object was 
removed from his grip.  An x-ray showed minimal degenerative 
interarticular joint disease of the right hand.  The 
diagnosis was history of traumatic injury to the right hand 
with functional deficit secondary to pain and decreased range 
of motion.

A VA outpatient treatment note from April 17, 2000 indicated 
that the veteran complained of stiffness of the "left" hand 
secondary to in-service trauma [the Board presumes that the 
notation of "left" hand  was an error and that this report 
was intended to describe the veteran's service-connected 
right fifth metacarpal fracture residuals].  The veteran 
further reported that Tylenol(r) was effective for this.  He 
denied any decreased grip or strength in his hand.  


Relevant law and regulations

Service connection - in general

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2001).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  See 38 C.F.R. § 4.20 (2001).

Rating musculoskeletal disabilities

It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as at least minimally compensable.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995) [pursuant to 38 
C.F.R. §§ 4.40 and 4.45, pain may be the basis for a rating 
for a disability rated based on limitation of motion, 
regardless of whether or not the limitation of motion 
specified in the Diagnostic Code criteria is shown].

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance. Weakness is as 
important as limitation of motion, and a part which becomes 
disabled on use must be regarded as seriously disabled. 
Functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion. Weakness is to be considered 
in evaluating the degree of disability, but a little-used 
part of the musculoskeletal system may be expected to show 
evidence of disuse, through atrophy, the condition of the 
skin, absence of normal callosity, or the like.  See 38 
C.F.R. § 4.40 (2001).

In evaluating a service-connected disability involving a 
joint rated on limitation of motion, the Board must also 
consider functional loss due to weakness, fatigability, 
incoordination or pain on movement of joint under the 
provisions of 38 C.F.R. § 4.45 (2001).  The provisions of 38 
C.F.R. § 4.45 (2001) contemplate inquiry into whether there 
is crepitation, limitation of motion, weakness, excess 
fatigability, incoordination, impaired ability to execute 
skilled movements smoothly, pain on movement, swelling, 
deformity, or atrophy of disuse. Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.

Specific schedular criteria

The veteran's service-connected right fifth metacarpal 
fracture residuals are rated by analogy to 38 U.S.C.A. 
§ 4.71a, Diagnostic Code 5227 (2001) [ankylosis of finger].

According to the applicable criteria, ankylosis of the fifth 
finger of either the major or minor extremity, warrants a 
noncompensable evaluation.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5227 (2001).  If the ankylosis is extremely unfavorable, 
the disability is to be evaluated as amputation under 
Diagnostic Codes 5152 to 5156.  See Note, 38 C.F.R. § 4.71a, 
Diagnostic Code 5227 (2001).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West Supp. 2001).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2001); 
38 C.F.R. §§ 3.102, 4.3 (2001).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims (the Court) stated that "a veteran need 
only demonstrate that there is 'an approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Initial matter - the VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C. § 5100 et seq.].  The VCAA includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
redefines the obligations of VA with respect to the duty to 
assist.  Regulations implementing the VCAA have been enacted.  
See 66 Fed. Reg. 45,620 (August 29, 2001) [codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
the provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulations are 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2001) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for the reasons expressed immediately below finds 
that the development of this claim has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claims.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

With respect to this appeal, the Board finds that VA has met 
its duty to assist the veteran in the development of the 
claim on appeal under the VCAA.  By virtue of the June 2000 
Statement of the Case (SOC) and the March 2001 Supplemental 
Statement of the Case (SSOC), the veteran and his 
representative were provided notice of the information, 
medical evidence, or lay evidence necessary to substantiate 
the claim on appeal.  The SOC also notified the veteran of 
the pertinent law and regulations, as well as his due process 
rights.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his appeal, as he did in 
his April 2000 Notice of Disagreement and August 2000 
Substantive Appeal.  His representative also presented 
arguments in an October 2001 Statement of Accredited 
Representative in Claimant's Appeal and in a February 2002 
Informal Hearing Presentation.  The veteran was given the 
opportunity to present his arguments at a personal hearing 
before the undersigned; however, as noted above, he failed to 
report to his scheduled hearing.  

With respect to VA's duty to assist, the veteran was accorded 
a physical examination in February 2000 which was specific to 
his hand and fingers and the report of which has been 
described above.  There is no indication that there is any 
relevant evidence which currently exists and which has not 
been obtained, and the veteran and his representative have 
pointed to no such evidence.  Indeed, the veteran's 
accredited representative stated in February 2002 that "this 
instant appeal is fully developed and, as such, is now ready 
for final Board adjudicatory action."

In sum, the veteran has received appropriate notice and the 
facts relevant to the  claim have been properly developed.  
There is no further action which needs to be undertaken to 
comply with the provisions of the VCAA.  The Board will 
therefore move on to a decision on the merits.

Discussion

(i.)  Schedular rating  

The veteran contends that his service-connected fracture 
residuals of the right little finger are extremely painful 
(described as 8 to 10 on a scale of 1 to 10).  Through his 
accredited representative, he contends that 38 C.F.R. § 4.40 
should be applied to determine whether an increased 
disability rating is warranted.   

The veteran's service-connected disability is rated by 
analogy to 38 C.F.R. § 4.71a, Diagnostic Code 5227 (2001), 
ankylosis of a finger.  The schedular criteria have been 
described above.  The only deformity of the right little 
finger which has been identified is a flexion deformity of 
about 15 degrees of the DIP joint of the right fifth finger.  
It is clear that the veteran's right little finger is not 
extremely unfavorably ankylosed.  Thus, the only rating which 
may be assigned under Diagnostic Code 5227 is zero percent.

The Board further observes that in light of the Court's 
holding in Johnston v. Brown, 10 Vet. App. 80, 85 (1997), the 
veteran is not entitled to a higher rating pursuant to 38 
C.F.R. §§ 4.40 and 4.45 because  zero percent is the maximum 
rating available under Diagnostic Code 5227.

In the Board's view, two ways in which the veteran could 
possibly be granted a higher rating under the circumstances 
here presented would be either (1) if he were to be rated 
under a different Diagnostic Code which allowed for a 
compensable rating or (2) if an extraschedular rating could 
be assigned based on exceptional or unusual factors.  The 
Board will address each of these considerations in turn.

(ii.)  Rating under another diagnostic code

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993). 
It has been observed that one Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  It has been held that any 
change in Diagnostic Code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).

The Board has noted that there was x-ray evidence of 
arthritis of the veteran's right hand in February 2000.  
However, the diagnostic codes used to evaluate arthritis, 
38 C.F.R. §§ 5003 and 5010 (2001), will not be used in this 
case because the x-ray did not indicate that traumatic 
arthritis was present in the fractured finger joint.  
Significantly, traumatic arthritis of the involved finger 
joint was not diagnosed.  In the absence of arthritis in the 
service-connected right fifth metacarpal, it would be 
incorrect to rate the veteran under a Diagnostic Code 
involving arthritis.  [The Board observes in passing that it 
appears that even if the veteran were rated as if arthritis 
were present, a noncompensable disability rating would be 
assigned under Diagnostic Code 5003.] 

The Board has reviewed the record and the VA rating schedule 
in order to determine whether any other appropriate 
diagnostic code presents itself, to no avail.  The veteran 
and his representative have pointed to no such diagnostic 
code.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for a schedular 
compensable evaluation for his service-connected right fifth 
metacarpal fracture residuals.


(iii.)  Extraschedular evaluation

The RO declined referral of the veteran's claim seeking an 
increased rating for the finger fracture residuals on an 
extraschedular basis pursuant to 38 C.F.R. § 3.321(b)(1) 
(2001) when it adjudicated the case in March 2000.  

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  Since 
this matter has been adjudicated by the RO, the Board will, 
accordingly, consider the provisions of 38 C.F.R. 3.321(b)(1) 
(2001). 
See VAOPGCPREC 6-96 .

An extraschedular disability rating is warranted upon a 
finding that "the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards." 38 C.F.R. § 3.321(b)(1) 
(2001).

It is not shown that the veteran has required hospitalization 
in the remote or recent past for his little finger, nor is 
there even any indication of regular outpatient treatment.  
The veteran receives VA pension and Social Security 
Administration benefits due to a nonservice-connected 
psychiatric disorder.  There is no specific, objective 
evidence of record which demonstrates marked interference 
with employment as a result of the right little finger 
fracture residuals.

A review of the veteran's relevant medical history 
demonstrates no complaints concerning problems associated 
with the service-connected little finger disability for over 
two decades.  In the early 1990s, he complained of pain and 
limited function of his right hand which he ascribed to the 
service connected right fifth finger fracture residuals.  A 
1991 VA orthopedic examination found essentially no pathology 
associated with the healed fracture of the right little 
finger.

In early 2000, the veteran complained of excruciating pain 
associated with the service-connected disability, accompanied 
by reported functional loss such as reduced grip strength.  
No explanation has been provided by or on behalf of the 
veteran for this alleged dramatic increase in reported 
symptomatology.

The Board is struck by the difference between the veteran's 
reports of pain and disability purportedly associated with 
his service connected right little finger fracture residuals 
and the objective clinical findings.  The evidence of record 
indicates that the veteran has complained of constant pain as 
well as decreased grip.  However, VA examinations performed 
in July 1991 and most recently in February 2000 showed that 
he had full range of motion of the right hand, and little if 
any pain was identified objectively.  While he reported 
having decreased grip, the February 2000 examination noted 
full motor strength and no indication of muscle wasting of 
the dorsal or palmar aspects of the right hand.  While 
complaints of severe pain were noted, the clinical evidence 
found no suggestion of pain on motion.  Significantly, also 
an April 2000 outpatient note referred to complaints of 
stiffness but not of pain; moreover, the veteran denied 
decreased grip or strength.    

Boiled down to its essence, evidence in favor of an 
extraschedular rating consists solely of the veteran's own 
statements to the effect that his disability is exceptional, 
particularly with respect to his subjective report of extreme 
pain.  

The United States Court of Appeals for the Federal Circuit 
has recognized the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  After having considered the matter, the Board 
has concluded that the veteran's subjective complaints of 
severe pain and loss of function due to his little finger 
fracture are outweighed by the medical evidence of record, 
which has been recapitulated above and which objectively 
demonstrates no such pathology.  Although the Board has 
considered the veteran's recent self-reports, it finds that 
such lack credibility in light of the entire record before 
it.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
[interest may affect the credibility of testimony].   
Referral for consideration of an extraschedular rating for 
this disability is not indicated. 

ORDER

A compensable evaluation for the service-connected right 
fifth metacarpal fracture residuals is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

